Citation Nr: 0913898
Decision Date: 04/14/09	Archive Date: 06/02/09

DOCKET NO. 04-03 034                       DATE APR 14 2009

On appeal from the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 

THE ISSUES 

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder. 

3. Entitlement to an initial, compensable rating for bilateral sensorineural hearing loss. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant, Spouse 

ATTORNEY FOR THE BOARD 

M. Scott Walker, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted a claim for service connection for sensorineural hearing loss, bilateral, with an evaluation of 0 percent effective October 22, 2001; denied a claim for service connection for a neck condition; denied a claim to reopen for service connection for a lumbar sprain, strain injury for lack of new and material evidence; denied a claim to reopen for service connection for a right knee injury for lack of new and material evidence; and denied a claim to reopen for service connection for a left knee injury for lack of new and material evidence. The Veteran's file has since been transferred to the RO in Philadelphia, Pennsylvania. 

The Board remanded the Veteran's claims for further development in June 2007. Since that time, the Veteran's claims for entitlement to service connection for a neck disorder and a right knee disorder were granted by the RO in December 2008. As service connection has been granted, these issues have been resolved and are not before the Board. See generally Grantham v. Brown, 114 F. 3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In January 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO. A transcript of that proceeding has been associated with the claims folder. 

- 2 - 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. In a January 1979 decision, the RO denied service connection for a lumbar spine disorder and a left knee disorder. A notice of disagreement was not received within the subsequent one-year period. 

2. Evidence submitted since the RO's January 1979 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, and therefore does not raise a reasonable possibility of substantiating the claim. 

3. Evidence submitted since the RO's January 1979 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and therefore raises a reasonable possibility of substantiating the claim. 

4. The Veteran has, at worst, Level I hearing acuity in the right ear and Level I acuity in the left. 

CONCLUSIONS OF LAW 

1. The RO's January 1979 rating decision that denied service connection for a lumbar spine disorder and a left knee disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 20.200 (2008). 

- 3 - 

2. Regarding the Veteran's claim for entitlement to service connection for a lumbar spine disorder, new and material evidence has not been received since the RO's January 1979 rating decision; thus, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008). 

3. Regarding the Veteran's claim for entitlement to service connection for a left knee disorder, new and material evidence has been received since the RO's January 1979 rating decision; thus, the claim is reopened. 38 U.S.C.A. §§ 5108,7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008). 

4. The criteria for an initial, compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 Diagnostic Code 6100 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for 

- 4 - 

determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. New and Material Evidence 

In a January 1979 decision, the RO denied service connection for a lumbar spine disorder and a left knee disorder. The Veteran's lumbar spine claim was denied due to the lack of an in-service diagnosis, as well as the lack of a medical nexus linking a disorder to his period of active service, and the Veteran's left knee claim was denied because the Veteran's record did not contain a current diagnosis of a left knee disorder. A notice of disagreement was not received within the subsequent one-year period. Therefore, the RO's January 1979 rating decision is final with regard to both claims. See 38 U.S.C.A. § 7105. 

Prior unappealed decisions are final. However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008). The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2008). 

- 5 - 

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Brown, 9 Vet. App. 273 (1996). In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510,513 (1992). 

Lumbar Spine 

Following the Board's June 2007 remand, the Veteran's Social Security Administration (SSA) records and outstanding VA outpatient treatment records were obtained. Although the AMC attempted in September 2007 to obtain a release for surgical records from Temple University in 1978 and the University of Pennsylvania in 1998, during which time the Veteran underwent lumbar spine operations, the release forms, to date, have not been associated with the Veteran's file. As such, those records were not obtained, and they are not available for review at this time. 

While the Veteran's SSA and VA records reflect continued treatment for a lumbar spine disorder, specifically lumbar strain, the Veteran's claims file still lacks evidence to adequately substantiate his claim for entitlement to service connection. Specifically, the Veteran's record does not contain medical evidence to show that he suffered from a chronic disorder during his period of active duty, or that he has a current lumbar spine disorder which was incurred in, or aggravated by, his period of service. In fact, a recent VA outpatient report noted that the veteran's low back pain was most likely the result of arachnoiditis, and did not link that disorder to his period of service. See VA outpatient report, September 2, 2008. 

While the record does contain lay evidence in support of the Veteran's application to reopen, such as his testimony during his January 2007 Board hearing (see Hearing transcript, pp. 5, 6), as well as statements from several members of his family (see statements, January 10, 2007), the Board notes that lay persons are not shown to possess the appropriate medical expertise and training to competently 

- 6 - 

offer an opinion as to current medical diagnoses, thus, any statements purporting to do so cannot constitute material evidence. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). For these reasons, unsupported lay statements, even if new, do not serve as a predicate to reopen a previously disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). Laypersons are not competent to give a medical opinion as to diagnosis or causation. Therefore, statements to that effect are not new and material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are insufficient to reopen the claim. See Savage v. Gober, 10 Vet. App. 488 (1997); Moray. 

As such, while the aforementioned evidence is new, in that it was not previously submitted to agency decisionmakers prior to the January 1979 rating decision, the evidence is not material, in that by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a lumbar spine disorder. Instead, the aforementioned evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. Therefore, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim. Accordingly, new and material evidence has not been received since the RO's January 1979 decision, and the Veteran's claim is not reopened. See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2008). 

Left Knee 

As noted, the Veteran's original claim for a left knee disorder was denied due to the lack of a current diagnosis of a left knee disorder. In August 2006, the Veteran was diagnosed with bilateral knee degenerative disc disease, and that diagnosis was confirmed following a September 2006 x-ray report, at which time the Veteran was diagnosed with a degenerative change involving both knees. See VA outpatient treatment reports, August 2, 2006 and September 29, 2006. 

As such, the aforementioned evidence is new, in that it was not previously submitted to agency decisionmakers prior to the January 1979 rating decision. Further, the evidence is material, in that by itself or when considered with previous 

- 7 - 

evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The aforementioned evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and the evidence raises a reasonable possibility of substantiating the Veteran's claim. Therefore, new and material evidence has been received since the RO's January 1979 decision, and the Veteran's claim is reopened. See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2008). 

Accordingly, the Veteran's claim will be remanded to the RO for further development and adjudication on the merits. If the claim remains denied, a supplemental statement of the case will be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal will be returned to the Board for appellate review. 

II. Increased Rating 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994). In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question is service-connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different 

- 8 - 

times over the life of the claim-a practice known as "staged rating." See also Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, the Board has determined that a staged rating is not appropriate, as an increase in the level of the Veteran's hearing loss symptoms has not been demonstrated during the course of this appeal. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2008). 

With respect to the Veteran's service-connected bilateral, sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four). See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2008). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. See 38 C.F.R. § 4.85, Table VII (2008). The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing. See Id. 

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience. Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table 

- 9 - 

VI or Table VIA, whichever results in the higher numeral. See 38 C.F.R. § 4.86(b) (2008). However, based on the audiometric findings described below, neither of these provisions apply to the Veteran's situation. 

To that end, the Veteran was afforded a VA examination for compensation purposes in April 2006. Following an audiological evaluation, pure tone thresholds, in decibels, were as follows: 



HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
25 
20 
20 
40 
45 
LEFT 
25 
20 
20 
40 
65 
The pure tone threshold average was 31 in the Veteran's right ear, and 36 in his left. Speech audiometry revealed speech recognition ability of 96 percent, bilaterally. Under the applicable schedular criteria and with application of 38 C.F.R. § 4.86(a), the findings above represent Level I hearing, bilaterally, under Table VIA. Following the application of Table VII, these findings warrant a non-compensable rating for bilateral hearing loss. See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008). 

The Board has also reviewed and considered the audiometric findings from the 2002 VA examination, conducted shortly after the Veteran filed his claim for service connection. The pure tone average thresholds in 2002 were better than in 2006 for the right ear and the same for the left ear. Speech recognition was 100 percent bilaterally. Therefore, those findings, as well, do not show a compensable rating is warranted. 

It is important to note that the results of the above audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss. However, the degree to which this disability affects the average impairment of earnings, 
according to the Rating Schedule, results in a noncompensable disability rating. See Id.; 38 U.S.C.A. § 1155 (2008). Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric 

- 10- 

designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss is not warranted. 

Further, a review of the record reveals that the RO declined to refer the evaluation of the Veteran's disability to the VA Undersecretary for Benefits or the Director, VA Compensation and Pension Service for the assignment of an extraschedular rating under 38 C.F.R. § 3.32l(b)(1) (2008). That regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Undersecretary for Benefits or the Director, VA Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.
 
There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. See Thun v. Peake, 22 Vet. App. III (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. See Id. If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

It is not necessary, in this case, to go any further than the first step of the Thun analysis. The rating criteria are not inadequate. Higher ratings are available for bilateral hearing loss, but the Veteran simply does not meet those criteria. Therefore, the Board finds no basis for further action on this question. 

In light of the foregoing, the Board finds that a higher rating is not warranted on any basis for this disability. In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which 

- 11 - 

case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert. In this case, the preponderance of the evidence is against a compensable rating for bilateral hearing loss. Accordingly, the Veteran's claim must be denied. 

III. Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim. The Board notes that 38 C.F.R. § 3.159 was recently revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3 .159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim. 

The instant claims arise, in part, from the denial of an application to reopen a claim for service connection for a lumbar spine disorder, as well as a claim for a compensable rating for bilateral hearing loss. In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence. The Board notes that a June 2004 letter fully addressed the Court's Kent directives. 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,3.326 (2008). Complete VCAA notice was provided in September 2007, after the initial unfavorable AOJ decision. However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA
 
- 12 - 

can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006). Here, after the September 2007 notice was provided to the Veteran, the claim was readjudicated in a December 2008 SSOC. The letter also informed the Veteran of the manner in which VA assigns initial ratings and effective dates. See Dingess/Hartman v. Nicholson. 

Regarding the veteran's increased rating claim, the Board notes that the recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not apply to the present case, as this claim for a higher evaluation for hearing loss is an initial disability rating claim. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available. See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). Regarding the Veteran's claim for entitlement to service connection for a lumbar spine disorder, while the Veteran has indicated that outstanding treatment records may exist which are not currently associated with his claims file, the Veteran has not submitted the appropriate release forms which would allow VA to request these records. The AMC requested a release from the Veteran, pertaining to records from Temple University and the University of Pennsylvania, in September 2007. However, the veteran never completed the forms and returned them to VA. As such, the Board finds that VA's duty to assist has been satisfied. 

- 13 - 

Regarding the Veteran's claim for a higher initial rating for his bilateral hearing loss, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008). In this case, the Veteran was afforded a VA examinations in April 2006. While the Veteran has claimed that his disorder has worsened since that time, he then stated that his most recent hearing tests "have been right about the same." Therefore, there is no objective evidence indicating that there has been a material change in the severity of the veteran's hearing loss since he was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. For these reasons, an additional VA examination is not necessary in this case in order to adjudicate his claim for an increased evaluation of bilateral hearing loss. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

ORDER 

The application to reopen the claim for service connection for a lumbar spine disorder is denied. 

The application to reopen the claim for service connection for a left knee disorder is granted. 

The Veteran's claim for an initial, compensable rating for bilateral sensorineural hearing loss is denied. 

- 14 - 

REMAND 

Although the Board regrets further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, this case must be remanded for further development. 

The Veteran claims that he has a current left knee disorder, and that this disorder is linked to his period of active service. In this regard, his service treatment records document multiple complaints of left knee pain. The veteran reported to sick call on several occasions in June 1969, and he also reported in July 1969 and June 1971. The veteran complained of knee ache, pain when standing and walking, and reported a history of multiple traumas to the left knee. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. See 38 C.F.R. § 3. 159(c)(4)(i) (2008). In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(1), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold. See also Locklear v. Nicholson, 20 Vet. App. 410 (2006). On remand, the Veteran must be afforded a VA examination to assess the etiology of any current left knee disability. 

Accordingly, the case is REMANDED for the following actions: 

1. The RO/AMC should arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any current left knee disorder. After examination and review of the claims folder, the examiner should address the following: 

a) Identify all left knee disorders. 

- 15 - 

b) As to each diagnosed disorder, indicate whether it is at least as likely as not that any current disorder(s) is/are etiologically related to the Veteran's period of active service. 

The claims file must be made available to the examiner(s) and the examiner(s) should indicate in his/his report whether or not the claims file was reviewed. A rationale for any opinion expressed should be provided. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 16 - 

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 38 C.F .R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals 

- 17  



